DETAILED ACTION

Currently pending claims are 1 – 20.
As per the instant claims 8 – 13, Examiner notes there are two separate sessions (PART I /2 & PART II / 2) of 35 USC § 103 rejections presented using two different sets of prior-arts set forth below.

Double Patenting 
The nonstatutory provisional double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claim(s) 1 – 20 are rejected under the judicially created doctrine of provisional obviousness-type double patenting as being unpatentable over claim 1 – 5 and 14 – 28 of U.S. co-pending 15/651,762. Although the conflicting claims are not identical, they are not patentably distinct from each other such as reciting a distributed ledger entry versus a distributed database entry and a network device versus a computing device – accordingly, because the listed claims of U.S. co-pending virtually contain(s) every element of the listed claims of the instant application and thus anticipate the claim(s) of the instant application. Claim(s) of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting.  A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001)”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 8 and 13 (PART I /2) are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. Patent 2019/0349426), in view of Fallah et al. (U.S. Patent 10,708,070).  

As per claim 8 (PART I /2), Smith teaches a method comprising: 
receiving, from a user device and by a network device, a request to access the network device, wherein the request comprises a public key of the user device (Smith: Para [1354], Para [1356] Line 1 – 3 and Para [1357] Line 6 – 8: (a) as per a distributed IoT devices (peer-to-peer) network structure, receiving an authorization request (i.e. access request) from a validation checker (b) the request message includes a network address and a transaction content (Para [1356] Line 1 – 3), wherein (c) the transaction content contains a public key itself w.r.t the requesting device (Para [1357] Line 6 – 8) and (d) once the presented network address is a same address as the validation checker device’s, the validation checker is indeed (also) an access destination device (i.e. network device)).
However, Smith does not disclose expressly determining, by applying at least a deterministic function to the public key, an address of the user device.  
Fallah (& Smith) teaches determining, by applying at least a deterministic function to the public key, an address of the user device (Fallah: Figure 6 & 7, Col. 5 Line 11 – 16 / Line 41 – 43, Col. 10 Line 4 – 6 and Col. 3 Line 33 – 36 / Line 41 – 50: (a) as per a decentralized IoT peer connected device network, a PKI Self-Identity method is utilized, wherein (b) an identity of of a user device is created based on a hash of the (PKI) public key and (c) the created identity can be used to address / access any entry of added permission blocks (following the life block) within a blockchain (i.e. distributed ledger) that contains the stored (created) identity of the personal’s device corresponding to the hashed public key identity, wherein the added permission block contains ownership permission information w.r.t. a connected device (i.e. the target device) regarding the user device – this is consistent with the disclosure of the instant specification (SPEC-PG.PUB: Para [0138])).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teaching of Fallah within the system of Smith because (a) Smith teaches providing an authentication mechanism in a distributed IoT devices (peer-to-peer) network by using a blockchain of a distributed ledger system that provides agreement between a group of devices w.r.t. the identities for detecting malicious impersonation (Smith: see above and Para [0023] / [0024]), and (b) Fallah teaches further providing a solution to the impersonation problem for a decentralized IoT peer connected device network by utilizing a PKI Self-Identity method, wherein an identity of of a user device is created based on a hash of the (PKI) public key and the created identity can thus be used to address / access any added block within a blockchain (i.e. in a distributed ledger system) and that added block comprises the ownership permission information w.r.t. a connected device (i.e. the target device) regarding the user device (see above). 
accessing, using the address of the user device, a distributed ledger entry, wherein the distributed ledger entry comprises the address of the user device and an indication that the user device is authorized to access the network device (Fallah: see above: i.e. the ownership permission information w.r.t. a connected device (i.e. the target device) regarding the user device); and 
granting, based on the distributed ledger entry, the user device access to the network device (see above).  

As per claim 13, Smith as modified teaches comparing the address of the user device to a plurality of distributed ledger entries and determining that at least one of the plurality of distributed ledger entries corresponds to the address of the user device (Fallah: Figure 6 & 7, Col. 5 Line 11 – 16 / Line 41 – 43, Col. 10 Line 4 – 6 and Col. 3 Line 33 – 36 / Line 41 – 50: (a) as per a decentralized IoT peer connected device network, a PKI Self-Identity method is utilized, wherein (b) an identity of of a user device is created based on a hash of the (PKI) public key and (c) the created identity can thus be used to address / access any entry of added permission blocks (following the life block) within a blockchain (i.e. distributed ledger) that contains the stored (created) identity of the personal’s device corresponding to the hashed public key identity, wherein the added permission block contains ownership permission information w.r.t. a connected device (i.e. the target device) regarding the user device – this is consistent with the disclosure of the instant specification (SPEC-PG.PUB: Para [0138])).  

Claims 8 and 13 (PART II /2) are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. Patent 2019/0020661), in view of Kalofonos et al. (U.S. Patent 2009/0222517).  

As per claim 8 (PART II /2), Zhang teaches a method comprising: 
receiving, from a user device and by a network device, a request to access the network device, wherein the request comprises a public key of the user device (Zhang: Figure 9 & Figure 11B, Para [0089], Para [0112] and Para [0086]: (a) receiving, by a resource server (i.e. the network device), an access request from a client user device, (b) the request record stored at the blockchain (decentralized network platform) also includes at least a public key generated for address information to facitate retrieval of the stored record data and (c) a block of record is generated by the decentralized network platform (i.e. a blockchain or a distributed ledger system) for an entity for which each of request or authorization data is recorded on the platform and (d) a server device can also be a combination of both authorization server and resource servers (Para [0086])). 
However, Zhang does not disclose expressly determining, by applying at least a deterministic function to the public key, an address of the user device.  
Kalofonos (& Zhang) teaches determining, by applying at least a deterministic function to the public key, an address of the user device (Kalofonos: Para [0035]: hashing a public key to create an endpoint identifier (EID) acting as a permanent device address in a peer-to-peer network device group).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teaching of Kalofonos within the system of Zhang because (a) Zhang teaches providing an access control system for authorized access to resist some network attacks by generating a (PKI) key pair as address information for each record in the decentralized network platform to facitate retrieval of the stored record data (see above) and (b) Kalofonos teache acting as which can be acted as a permanent device address in a peer-to-peer network device group (see above). 
accessing, using the address of the user device, a distributed ledger entry, wherein the distributed ledger entry comprises the address of the user device and an indication that the user device is authorized to access the network device (Zhang: see above & Para [0089] and Para [0112]: checking the auhtorization validity as per the access request which is stored in a block corresponding to an entry of a distributed ledger(i.e. blockchain) based on the address information (see above) to retrieve the data) || (Kalofonos: see above); and 
granting, based on the distributed ledger entry, the user device access to the network device (see above).  

As per claim 13, Zhang as modified teaches comparing the address of the user device to a plurality of distributed ledger entries and determining that at least one of the plurality of distributed ledger entries corresponds to the address of the user device (Zhang: see above & Para [0089] and Para [0112]: checking the auhtorization validity as per the access request which is stored in a block corresponding to an entry of a distributed ledger(i.e. blockchain) based on the address information (see above) to retrieve the data) || (Kalofonos: see above).  

Claims 1 – 3, 5 – 7, 14 – 16 & 18 – 20  are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. Patent 2019/0020661), in view of Kalofonos et al. (U.S. Patent 2009/0222517).  

As per claim 1, Zhang teaches:
receiving, by a computing device and from a user device, a request to access a destination device, wherein the computing device has authority to grant access to the destination device, and wherein the request comprises a digital certificate associated with the user device (Zhang: see above & Para [0086]: (a) (from claim 8) and (b) the computing device can be either an authorization server or a resource server or a server device which is a combination of both authorization server and the resource server); 
determining to grant the user device access to the destination device (Zhang: see above & Para [0086]: (from claim 8)).
However, Zhang does not disclose expressly determining, by applying at least a deterministic function to the public key, an address of the user device.  
Kalofonos (& Zhang) teaches determining, by applying at least a deterministic function to the public key, an address of the user device (Kalofonos: Para [0035]: hashing a public key to create an endpoint identifier (EID) acting as a permanent device address in a peer-to-peer network device group).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teaching of Kalofonos within the system of Zhang because (a) Zhang teaches providing an access control system for authorized access to resist some network attacks by generating a (PKI) key pair as address information for each record in the decentralized network platform to facitate retrieval of the stored record data (see above) and (b) Kalofonos teaches hashing a public key so as to create an endpoint identifier (EID) acting as a permanent device address in a peer-to-peer network device group (see above). 
determining, based on the digital certificate, an address of the user device (see claim 8: a public key constitutes a part of the digital certificate) || (Kalofonos: see above);
causing, based on the determining to grant the user device access to the destination device, a distributed ledger entry to be created on a distributed ledger, wherein the distributed ledger entry comprises an indication that the user device is authorized to access the destination device and an indication of the address of the user device (Zhang: see above Figure 11B & & Para [0112] and Para [0089]: a block of record is generated by the decentralized network platform (i.e. a blockchain or a distributed ledger system) for an entity for which each of request or authorization data is recorded on the platform); and
sending, to the user device and based on the determining to grant the user device access to the destination device, a locator of the destination device on a communication network (Zhang: see above & Para [0089] & [0112]: (a) see claim 8 and (b) the blockchain generates a piece of "address" info (locator) for each record (e.g. access / authorization record) w.r.t. an address information (e.g. hashing of the public key) so that the user device can retrieve the data w.r.t. the destination device).  

As per claim 14, the instant claim is directed to a claimed context having functionality corresponding to the Claims 1 – 13, and are rejected by a similar rationale, mutatis mutandis.

As per claim(s) 2 and 6, the claims contain(s) similar limitations to claim(s) 1 & claim 8 – 13 and thus is/are rejected with the same rationale.  

As per claim 3, Zhang as modified teaches wherein the destination device is associated with a community of users; and wherein the determining to grant the user device access to the destination device is based on a determination that the user device is associated with a member of the community of users (Kalofonos: Para [0003] and Para [0008]: the network resource is shared between community members and access is based on user authorization within the peer-to-peer group).  

As per claim 5, Zhang as modified teaches wherein the indication that the user device is authorized to access the destination device comprises at least one of an indication of an address of the destination device or a digital signature of the computing device (Zhang: see above & Para [0089] & [0112]).  

As per claim 7, Zhang as modified teaches wherein the sending the locator of the destination device on the communication network further comprises sending a public key of the destination device (Zhang: see above & Para [0089] & [0112]: the blockchain generates a piece of "address" info (locator) for each record (e.g. access / authorization record) w.r.t. an address information (e.g. hashing of the public key) to facilitate retrieval the data by the associated source user device or the destination device).  

As per claim 15, Zhang as modified teaches wherein the intermediary device is configured to determine to grant the user device access to the destination device further based on a second distributed ledger entry comprising an indication that the user device is associated with the distributed ledger (Zhang: see above & Para [0089] & [0112]: the blockchain generates a plurality of block records (i.e. multiple distributed ledger entries) to record and correlate each of the request and authorization transaction events associated with the user device, destination device and any intermediary device (e.g. authorization server)).

As per claim 16 and 18, Zhang as modified teaches wherein the intermediary device is configured to create additional distributed ledger entries comprising identifiers of devices associated with the intermediary device (Zhang: see above & Para [0089] & [0112]: (a) the blockchain generates a plurality of block records (i.e. multiple distributed ledger entries) to record and correlate each of the request and authorization transaction events associated with the user device, destination device and any intermediary device (e.g. authorization server) and (b) the blockchain generates a piece of "address" (identity) info (locator) for each record (e.g. access / authorization record) w.r.t. an address information (e.g. hashing of the public key) to facilitate retrieval the data by the associated source user device or the destination device).  

As per claim 19, Zhang as modified teaches to send, to the intermediary device, the first request to access the destination device, the first request comprising the public key of the user device; receive, from the intermediary device, the public key of the destination device and the locator of the destination device on the network; connect, using the locator, to the destination device; and 634823-4613-2613.2102005.010601responsive to the destination device granting the user device access, accessing the destination device (Zhang: see above & Para [0089] & [0112] || Kalofonos: Para [0035]: hashing a public key to create an endpoint identifier (EID) acting as a permanent device address in a peer-to-peer network device group).  

As per claim 20, Zhang as modified teaches wherein the user device is configured to grant the user device access to the destination device based on the distributed ledger entry being signed by the intermediary device (Zhang: see above & Para [0089] & [0112]).


Claims 9 – 10 and 17 (PART I /2) are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. Patent 2019/0349426), in view of Fallah et al. (U.S. Patent 10,708,070), and in view of Miller et al. (U.S. Patent 7,930,755).  

As per claim 9, Miller (& Smith as modified) teaches an indication of a time limit on access to the network device; and wherein the granting the user device access to the network device comprises granting, based on the indication of the time limit, the user device access to the network device (Smith & Fallah: see above) || (Miller: Figure 2 & Col. 4 Line 18 – 24 / Line 4 – 7 and Col. 10 Line 41 – 51: allowing to access or use a remote destination (network) device based on a time-limit expiration time (w.r.t. a time / day within a week)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teaching of Miller within the system of Smith because (a) Smith teaches providing an authentication mechanism in a distributed (peer-to-peer) network within a group of devices based on the identities for detecting malicious impersonation (Smith: see above and Para [0023] / [0024]), and (b) Miller teaches further providing an enhanced solution to prevent the malicious attacks by allowing to access or use a remote destination (network) device also based on a time-limit expiration time (w.r.t. a time / day within a week)).

As per claim 10 and 17, Miller (& Smith as modified) teaches the granting the user device access to the network device comprises enabling, by the network device, the user device to control or use a function of the network device (Smith & Fallah: see above) || (Miller: see above & Col. 10 Line 47 – 51: enabling (denying) to use a transmission function of the remote network device to transfer the data or a printing function to print the data (see above).  See the same rationale of combination applied herein as above in rejecting the claim 9.

Claim 11 (PART I /2) is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. Patent 2019/0349426), in view of Fallah et al. (U.S. Patent 10,708,070), and in view of Weimer et al. (U.S. Patent 2017/0366348).  

As per claim 11, Weimer (& Smith as modified) teaches wherein the distributed ledger entry is created by an intermediary device having authority to grant access to the network device (Smith: Para [1354], Para [1356] Line 1 – 3 and Para [1357] Line 6 – 8: (a) as per a distributed IoT devices (peer-to-peer) network structure, receiving an authorization request (i.e. access request) from a validation checker (b) the request message includes a network address and a transaction content (Para [1356] Line 1 – 3), wherein (c) once the presented network address is a different address as the validation checker device’s, the validation checker is indeed an intermediary device), and 
wherein the distributed ledger entry is encrypted with a private key of the intermediary device; and wherein the accessing the distributed ledger entry further comprises decrypting, by the network device and using a public key of the intermediary device, the distributed ledger entry (Weimer: Para [0005] Line 1 – 3 and Para [0034] Line 13 – 15: the content within a block of a blockchain (as an entry to a distributed ledger) is encrypted with a private key and then decrypted by a public key).61 4823-4613-2613.2102005.010601
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teaching of Weimer within the system of Smith because (a) Smith teaches providing a security mechanism in a distributed IoT devices (peer-to-peer) network by using a blockchain of a distributed ledger system that provides agreement between a group of devices w.r.t. the identities for detecting malicious impersonation (Smith: see above and Para [0023] / [0024]), and (b) Weimer teaches further providing an enhanced solution to prevent the malicious attacks by encrypting (decrypting) the content within a block of a blockchain (as an entry to a distributed ledger) with a private key and a public key respectively (see above).

Claim 12 (PART I /2) is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. Patent 2019/0349426), in view of Fallah et al. (U.S. Patent 10,708,070), and in view of Cha et al. (U.S. Patent 8,856,941).  

As per claim 12, Cha (& Smith as modified) teaches wherein the indication that the user device is authorized to access the network device comprises a digital signature of an intermediary device authorized to grant access to the network device (Smith & Fallah: see above) || (Cha: Col. 2 Line 49 – 51, Col. 7 Line 35 – 38 and Col. 6 Line 2 – 5: a security processing entity of a common trusted environment (TrE) using its private key to sign the authorization message upon performing a device authentication function). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teaching of Cha within the system of Smith because (a) Smith teaches providing an authentication mechanism in a distributed (peer-to-peer) network within a group of devices based on the identities for detecting malicious impersonation (Smith: see above and Para [0023] / [0024]), and (b) Cha teaches further providing an enhanced solution to prevent the malicious attacks wherein a security processing entity of a common trusted environment (TrE) using its private key to sign the authorization message upon performing a device authentication function) (see above). 

Claims 9 – 10 (PART II /2) are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. Patent 2019/0020661), in view of Kalofonos et al. (U.S. Patent 2009/0222517), and in view of Miller et al. (U.S. Patent 7,930,755).  

As per claim 9, Miller (& Zhang as modified) teaches an indication of a time limit on access to the network device; and wherein the granting the user device access to the network device comprises granting, based on the indication of the time limit, the user device access to the network device (Miller: Figure 2 & Col. 4 Line 18 – 24 / Line 4 – 7 and Col. 10 Line 41 – 51: allowing to access or use a remote destination (network) device based on a time-limit expiration time (w.r.t. a time / day within a week)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teaching of Miller within the system of Zhang because (a) Zhang teaches Zhang teaches providing an access control system for authorized access to resist some network attacks by generating a (PKI) key pair as address information for each record in the decentralized network platform to facitate retrieval of the stored record data (Zhang: see above), and (b) Miller teaches further providing an enhanced solution to prevent the malicious attacks by allowing to access or use a remote destination (network) device also based on a time-limit expiration time (w.r.t. a time / day within a week)).

As per claim 10, Miller (& Zhang as modified) teaches the granting the user device access to the network device comprises enabling, by the network device, the user device to control or use a function of the network device (Miller: see above & Col. 10 Line 47 – 51: enabling (denying) to use a transmission function of the remote network device to transfer the data or a printing function to print the data (see above).  See the same rationale of combination applied herein as above in rejecting the claim 9.

Claim 11 (PART II /2) is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. Patent 2019/0020661), in view of Kalofonos et al. (U.S. Patent 2009/0222517), and in view of Weimer et al. (U.S. Patent 2017/0366348).  

As per claim 11, Weimer (& Zhang as modified) teaches wherein the distributed ledger entry is created by an intermediary device having authority to grant access to the network device (Zhang: see above & Para [0112]: a device entity in the decentralized network platform is indeed an intermediary device), and 
wherein the distributed ledger entry is encrypted with a private key of the intermediary device; and wherein the accessing the distributed ledger entry further comprises decrypting, by the network device and using a public key of the intermediary device, the distributed ledger entry (Weimer: Para [0005] Line 1 – 3 and Para [0034] Line 13 – 15: the content within a block of a blockchain (as an entry to a distributed ledger) is encrypted with a private key and then decrypted by a public key).61 4823-4613-2613.2102005.010601
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teaching of Weimer within the system of Zhang because (a) Zhang teaches Zhang teaches providing an access control system for authorized access to resist some network attacks by generating a (PKI) key pair as address information for each record in the decentralized network platform to facitate retrieval of the stored record data (Zhang: see above), and (b) Weimer teaches further providing an enhanced solution to prevent the malicious attacks by encrypting (decrypting) the content within a block of a blockchain (as an entry to a distributed ledger) with a private key and a public key respectively (see above).

Claim 12 (PART II /2) is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. Patent 2019/0020661), in view of Kalofonos et al. (U.S. Patent 2009/0222517), and in view of Cha et al. (U.S. Patent 8,856,941).  

As per claim 12, Cha (& Zhang as modified) teaches wherein the indication that the user device is authorized to access the network device comprises a digital signature of an intermediary device authorized to grant access to the network device (Cha: Col. 2 Line 49 – 51, Col. 7 Line 35 – 38 and Col. 6 Line 2 – 5: a security processing entity of a common trusted environment (TrE) using its private key to sign the authorization message upon performing a device authentication function). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teaching of Cha within the system of Zhang because (a) Zhang teaches Zhang teaches providing an access control system for authorized access to resist some network attacks by generating a (PKI) key pair as address information for each record in the decentralized network platform to facitate retrieval of the stored record data (Zhang: see above), and (b) Cha teaches further providing an enhanced solution to prevent the malicious attacks wherein a security processing entity of a common trusted environment (TrE) using its private key to sign the authorization message upon performing a device authentication function) (see above). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. Patent 2019/0020661), in view of Kalofonos et al. (U.S. Patent 2009/0222517), and in view of Steeves et al. (U.S. Patent 10,033,731).  

As per claim 4, Steeves (& Zhang as modified) teaches wherein the determining to grant the user device access to the destination device is based on a geographic location of at least one of the computing device, the user device, or the destination device (Steeves: Col. 9 Line 34 – 63: granting the user device access to a destination device based on the geographic location of the user device).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teaching of Cha within the system of Zhang because (a) Zhang teaches Zhang teaches providing an access control system for authorized access to resist some network attacks (Zhang: see above), and (b) Steeves teaches further providing an enhanced solution to prevent the malicious attacks by granting the user device access to a destination device based on the geographic location of the user device (see above). 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONGBIT CHAI whose telephone number is (571)272-3788.  The examiner can normally be reached on Monday - Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D. Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


---------------------------------------------------
                  /Longbit Chai/
           Longbit Chai E.E. Ph.D.
    Primary Examiner, Art Unit 2431
                   No. #2266 – 2021
---------------------------------------------------